Citation Nr: 0515616	
Decision Date: 06/09/05    Archive Date: 06/21/05

DOCKET NO.  03-19 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to restoration of a 60 percent rating for 
lumbar spine spondylolisthesis, currently evaluated as 40 
percent disabling.  

2.  Entitlement to restoration of a total disability rating 
based on individual unemployability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from March 1963 to August 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which reduced the veteran's schedular disability rating 
for his spondylolisthesis of the lumbosacral spine from 60 to 
40 percent, and terminated his total disability rating based 
on individual unemployability.  He responded by filing a 
September 2002 Notice of Disagreement, and was sent a May 
2003 Statement of the Case.  He then filed a June 2003 VA 
Form 9, perfecting his appeal of these issues.  

This appeal was originally presented to the Board in July 
2004, at which time it was remanded for additional 
development.  In March 2005, the veteran testified via 
videoconference before the undersigned Acting Veterans Law 
Judge.  


FINDINGS OF FACT

1.  VA has given the veteran all required notice, and has 
rendered all required assistance.  

2.  A September 2000 rating decision assigned a disability 
rating of 60 percent for spondylolisthesis of the veteran's 
lumbosacral spine, effective March 22, 1999.  

3.  An August 2001 rating decision reduced the veteran's 60 
percent rating to 40 percent, effective November 1, 2002.  

4.  The preponderance of the evidence before the RO in August 
2001 did not demonstrate that improvement of the veteran's 
lumbosacral spine disability had taken place.  

5.  It is not shown that the veteran's service-connected 
disability of the low back has improved, nor is it shown by 
clear and convincing evidence that the veteran is actually 
employable.


CONCLUSIONS OF LAW

1.  The reduction of the veteran's disability rating for 
spondylolisthesis of the lumbosacral spine from 60 percent to 
40 percent was not warranted by a preponderance of the 
evidence, and the requirements for restoration have been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.105(e), 4.1, 
4.2, 4.7, 4.13, 4.40, 4.45, and 4.71a, Diagnostic Code 5293 
(2002 and 2004). 

2.  The criteria for the termination of the veteran's total 
disability rating based on individual unemployability were 
not met, and his total rating is hereby restored.  38 C.F.R. 
§§ 3.105, 3.340, 3.341, 3.343, 4.16 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that prior to the 
initiation of this claim, the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim.  The law also provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law which require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the Board's full grant 
of the benefit sought, no prejudice results to the veteran 
based on consideration of his appeals at this time.  

I. Spondylolisthesis of the lumbosacral spine

A veteran's disability rating shall not be reduced unless an 
improvement in the disability is shown to have occurred.  
38 U.S.C.A. § 1155 (West 2002).  Prior to reducing a 
veteran's disability rating, VA is required to comply with 
several VA regulations applicable to all rating-reduction 
cases, regardless of the rating level or the length of time 
that the rating has been in effect.  Generally, when 
reduction in the evaluation of a service-connected disability 
is contemplated and the lower evaluation would result in a 
reduction or discontinuance of compensation payments, a 
rating proposing the reduction or discontinuance will be 
prepared setting forth all material facts and reasons.  The 
beneficiary must be notified at his or her latest address of 
record of the contemplated action and furnished detailed 
reasons therefor.  The beneficiary must be given 60 days for 
the presentation of additional evidence to show that 
compensation payments should be continued at the present 
level.  38 C.F.R. § 3.105(e) (2004).  In the advance written 
notice, the beneficiary will be informed of his right for a 
pre-determination hearing, and if a timely request for such a 
hearing is received (i.e., within 30 days), benefit payments 
shall be continued at the previously established level 
pending a final determination.  38 C.F.R. § 3.105(i)(1) 
(2004).  

A rating reduction must be based upon review of the entire 
history of the veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  VA must ascertain, 
based upon review of the entire recorded history of the 
condition, whether the evidence reflects an actual change in 
the disability and whether the examination reports reflecting 
such change are based upon thorough examinations.  Thus, in 
any rating-reduction case not only must it be determined that 
an improvement in a disability has actually occurred but also 
that that improvement actually reflects an improvement in the 
veteran's ability to function under the ordinary conditions 
of life and work.  Id.  

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by the schedule for 
rating disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2004).  In cases in which a reasonable doubt 
arises as to the appropriate degree of disability to be 
assigned, such doubt shall be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2004).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (2004).  

In certain rating reduction cases, VA benefits recipients are 
to be afforded greater protections, set forth in 38 C.F.R. 
§ 3.344 (2004).  Rating agencies will handle cases affected 
by change of medical findings or diagnosis, so as to produce 
the greatest degree of stability of disability evaluations 
consistent with the laws and VA regulations governing 
disability compensation and pension.  However, these 
considerations apply to ratings that have continued for long 
periods at the same level (five years or more), and not to 
disabilities that have not become stabilized and are likely 
to improve.  Therefore, reexaminations disclosing 
improvement, physical or mental, in these disabilities will 
warrant a reduction in rating.  

In this case, the evidence shows that the veteran was awarded 
a 60 percent rating for his service-connected lumbar spine 
disability in September 2000, effective from March 22, 1999.  
His total disability rating based on individual 
unemployability was also awarded in September 2000, effective 
from August 17, 1999.  Since these ratings were not in effect 
for five years at the time that the reduction took effect in 
November 2002, the special criteria governing ratings in 
effect for at least five years do not apply.  In this case, 
then, the RO properly applied the regulations regarding the 
procedure for reductions in ratings.  The question that 
remains is whether the evidence on which the reductions were 
based supported the reductions.  

Concerning the veteran's claim for restoration of a 
60 percent rating for his lumbar spine disorder, if there is 
an approximate balance of positive and negative evidence 
regarding the merits of an issue material to determination of 
this issue, the benefit of the doubt in resolving the issue 
is to be given to the veteran.  38 U.S.C.A. § 5107(a); Brown 
v. Brown, 5 Vet. App. 413, 421 (1993).  In other words, the 
reduction in the veteran's disability rating would have to 
have been supported by a preponderance of the evidence.  The 
Board is required to ascertain in any rating reduction case, 
based upon review of the entire record, whether the evidence 
reflects an actual change in the disability, whether the 
examination reports reflecting such change are based upon 
thorough examination, and whether any improvement actually 
reflects improvement in the veteran's ability to function 
under the ordinary conditions of life and work.  See Brown, 5 
Vet. App. at 420-421.

Comparing the findings of the veteran's August 2000 VA 
examination (upon which the 60 percent rating was assigned) 
to his September 2001 VA examination (upon which the rating 
was reduced to 40 percent), the evidence supports restoration 
of a 60 percent disability evaluation for his lumbar spine 
condition for the following reasons.  According to the 
September 2001 VA examination report, the veteran's forward 
flexion of the lumbosacral spine had improved to 60º, from 
30º on examination in August 2000.  Extension had also 
improved from 5º to 10º, lateral flexion from 10º to 20º, and 
lateral rotation from 15º on the left and 20º on the right to 
30º bilaterally.  

In reducing the veteran's disability rating, the RO 
acknowledged that his ability to move his lumbar spine had 
improved between 2000 and 2001.  Although that is true, it 
must be noted that this improvement was clearly temporary, 
and not sustained.  That is shown by range of motion findings 
reported in an August 2001 evaluation conducted for the 
Social Security Administration and the reports of VA 
examinations conducted in May and October 2003.  Each of 
these evaluations showed range of motion findings much more 
consistent with those shown in 2000.

In reducing the veteran's disability rating, the RO also 
stated that the 60 percent disability rating must be reduced 
based on no objective evidence of neurological symptoms.  
That argument must fail.  The September 2000 rating decision 
that granted the 60 percent rating, did not recite any 
neurological abnormalities in the factual discussion.  
Regardless, no deep tendon reflexes were noted on examination 
in September 2001, as compared to deep tendon reflexes of 2/4 
in August 2000.  Even though it appears the rest of the 
sensory and motor examinations are within normal limits, 
decreased or absent reflexes are indicative of neurological 
impairment.  The veteran's complaints in 2001 remained the 
same as those identified on the 2000 examination report.  The 
veteran's subjective complaints of pain remained the same.  

Finally, when a VA examination is the basis for a reduction, 
the VA examiner should have reviewed the claims file, and the 
VA examination should be otherwise adequate.  See Tucker v. 
Derwinski, 2. Vet. App. 201 (1992); see also 38 C.F.R. 
§§§ 4.1, 4.2 (2004).  In the present case, the Board finds no 
evidence that the examiner who evaluated the veteran in 
September 2001 had the opportunity to examine the entire 
claims file; the cited medical history appears to be based 
solely on the veteran's recitation of his medical history.  
The 2001 examination report is also exceedingly brief, 
compared to the 2000 examination report, and contains no 
discussion of functional loss or other impairment, as opposed 
to the 2000 VA examiner who had opined the veteran was not 
capable of employment.  

When considering whether sustained improvement is shown, the 
Board also notes that a VA examination conducted in October 
2003, the report of which is arguably as complete as the 2000 
examination, showed similar range of motion findings and 
reflexes of 1+ (that is - further reduced than shown in 
2000).  That examiner also provided more information about 
the veteran's pain and functional capabilities than the 2001 
VA examiner had done, and noted new findings such as pain 
down both legs.


In light of the lack of any real significant difference in 
the objective findings shown on the 2000 and 2001 VA 
examinations, the benefit of the doubt must be given to the 
veteran.  The Board certainly cannot conclude that the 
preponderance of the evidence supported the reduction for the 
reasons discussed above.  The preponderance of the evidence 
did not support the reduction in the veteran's disability 
rating from 60 percent to 40 percent.  

II. Total disability rating based on individual 
unemployability

Several VA regulations govern the assignment, continuation, 
or termination of a total rating based on unemployability.  
See 38 C.F.R. §§ 3.340(a)(1), 3.341(a), 4.15, 4.16, 4.18, 
4.19 (2004).  Regulations provide that a total disability 
rating based on individual unemployability is warranted when 
the evidence shows the veteran is precluded from obtaining or 
maintaining substantially gainful employment consistent with 
his education and occupational experience, by reason of his 
service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 
4.16 (2004).  Total disability may or may not be permanent.  
Permanence of total disability exists when such impairment is 
reasonably certain to continue throughout the life of the 
disabled person.  Diseases and injuries of long standing 
which are actually totally incapacitating will be regarded as 
permanently and totally disabling when the probability of 
permanent improvement under treatment is remote.  38 C.F.R. 
§ 3.340 (2004).  

In reducing a total disability rating based on individual 
unemployability, "caution must be exercised . . . that 
actual employability is established by clear and convincing 
evidence."  38 C.F.R. § 3.343(c)(1) (2004).

In a September 2000 rating decision, the RO established that 
the veteran's service-connected low back disability was 
totally disabling.  The veteran's entitlement to a total 
disability rating based on individual unemployability was 
established under the percentage standards of 38 C.F.R. 
§ 4.16(a) and the RO's finding that the veteran was 
unemployable as a result of his service-connected disability.  
Among other evidence of record was a November 1999 finding by 
the Tennessee Department of Employment Security that the 
veteran was unemployable due to his spondylolisthesis of the 
lumbosacral spine.  

In Collaro v. West, 136 F.3d 1304 (Fed. Cir. 1998), the U.S. 
Court of Appeals for the Federal Circuit pointed out that 
when the RO granted the veteran a total disability based on 
individual unemployability, "[t]he individual 
unemployability evaluation and the benefits attributable to 
it could not be reduced except upon 'a determination that 
actual employability is established by clear and convincing 
evidence'" citing 38 C.F.R. § 3.343(c)(1).  In VAOPGCPREC 6-
99, VA General Counsel noted that the Federal Circuit in 
Collaro recognized that VA may reduce a total schedular 
rating upon a lesser evidentiary showing than would be 
necessary to reduce a total disability rating premised on 
individual unemployability.

If a veteran's service-connected disabilities are sufficient 
to produce unemployability, as reflected in the total 
disability rating, and there is no evidence of any 
improvement in those service-connected disabilities or of any 
change in the veteran's circumstances that would allow him to 
work, then any change or correction in the ratings assigned 
for the veteran's service-connected disabilities would not 
constitute clear and convincing evidence that the veteran has 
regained actual employability.  Reduction of a total 
disability rating based on individual unemployability based 
only on a correction of the ratings assigned for the 
veteran's service- connected disabilities would thus be 
inconsistent with 38 C.F.R. § 3.343(c)(1).  See VAOPGCPREC 
13-97 (holding that termination of total disability rating 
based on individual unemployability based solely on a 
veteran's removal from the "work possible environment" 
would be inconsistent with the requirement of 38 C.F.R. 
§ 3.343(c)(1) that, in order to reduce such a rating, actual 
employability be established by clear and convincing 
evidence).  

In Collaro v. West, 12 Vet. App. 63 (1998), the United States 
Court of Appeals for Veterans Claims (Court) directed the 
Board to reinstate a 100 percent rating based upon 
unemployability unless the evidence satisfied the requirement 
for clear and convincing evidence of employability under 
38 C.F.R. § 3.343(c).  The Board in the present case finds 
that the requirement of clear and convincing evidence of 
employability is not met.  As noted above, the RO determined 
in September 2000 that the veteran was unemployable due to 
his service-connected low back disability.  Since that time, 
the RO has not obtained or presented evidence that 
establishes the veteran's employability.  The subsequent 
termination of his individual unemployability rating appears 
to be based solely on the concurrent reduction of his 
schedular rating from 60 to 40 percent; however, that 
decision by the RO was reversed by the Board, above.  
Inasmuch as the Board finds that actual employability has not 
been clearly and convincingly established, entitlement to 
restoration of a total disability rating based on individual 
unemployability is warranted.  


ORDER

Entitlement to restoration of a 60 percent rating for 
spondylolisthesis of the lumbosacral spine effective November 
1, 2002, is granted, subject to the governing regulations 
pertaining to the payment of monetary benefits.  

Entitlement to restoration of a total disability rating based 
on individual unemployability effective November 1, 2002, is 
granted, subject to the governing regulations pertaining to 
the payment of monetary benefits.  



	                        
____________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


